ONL)iiiiAL                                             03/23/2021
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0460
                                            DA 20-0460

                                                                             FILED
IN RE THE MARRIAGE OF:
                                                                             MAR 2 3 2021
DAVINA ATTAR-WILLIAMS,                                                    Bowen Greenwood
                                                                                         Court
                                                                        Clerk of Supreme
                                                                           State of Montana
                Petitioner and Appellant,
                                                                     ORDER
          and

STEVEN THOMAS WILLIAMS,

                Respondent and Appellee.


       Petitioner and Appellant Davina Attar-Williams has moved for a stay of this appeal
pending the resolution of her request to disqualify Hon. Donald L. Harris, who presided over the
underlying matter in the Thirteenth Judicial District Court, Yellowstone County, Cause No. DR-
19-0893. Respondent and Appellee Steven Thomas Williams objects to Attar-Williams's motion.
       This Court has denied Attar-Williams's request to disqualify Judge Harris. As such, the
grounds for her motion to stay this appeal are moot.
       Therefore,
       IT IS ORDERED that Petitioner and Appellant Davina Attar-Williams motion to stay this
appeal is DENIED as MOOT.
       IT IS FURTHER ORDERED that Petitioner and Appellant Davina Attar-Williams shall
prepare, file, and serve the opening brief on appeal no later than April 22, 2021. Failure to file
the brief within that time will result in dismissal of this appeal with prejudice and without further
notice.
       The Clerk is directed to provide copies ofthis order to Attar-Williams personally and to all
counsel of record.
       DATED this073         day of March, 2021.



                                                    /A(-,4(          ,  —Aff
                                                          Chief Justice